Citation Nr: 1707137	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for spinal cord injury T10 ASIA D paraplegia with neurogenic bladder and bowel status post L-3/4 interlaminar decompression with removal of herniated free disc fragment.  


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney at Law


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1981.  He died in May 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013, the RO informed the appellant in writing that she had been substituted as the appellant in this case.  In February 2016, the Board remanded this matter for further development.

On the October 2011 VA Form 9, the Veteran requested a hearing before the Board.  In April 2015, the appellant withdrew that request and therefore there is no hearing request pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay in adjudicating the appellant's claim, but finds that the AOJ has not fully complied with the Board's February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the Board's remand directives, the AOJ obtained Social Security Administration (SSA) records, associated VA treatment records with the file, and obtained a July 2016 VA medical opinion.  

Although VA treatment records from April 1992 to May 2012 were added to the claims file, it still appears that there are additional pertinent VA treatment records that have not yet been associated with the claims file.  For example, there are May 2008 VA treatment records indicating that additional records had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system but have not yet been associated with the claims file.  These would include a May 17, 2008 Informed Consent Form.  See, e.g., a May 17, 2008 VA treatment report titled I-MED Informed Consent (indicating that the Veteran gave informed consent for his lumbar spine surgery at 3:26 PM on May 17, 2007, and the "full consent document can be accessed through VISTA Imaging").  The May 2008 VA treatment records also show that the Veteran underwent MRIs on May 9, 2008, May 13, 2008, and May 17, 2008.  Upon review of the records, only results from the May 13, 2008 and May 17, 2008 MRI reports are on file.   On remand, efforts to obtain all available VISTA imaging records should be made, as well as the results of the Veteran's May 9, 2008 MRI.  

The Veteran sought treatment for low back pain with difficulty to move and walk beginning on April 20, 2008.  From April 20, 2008 to May 17, 2008, the Veteran regularly complained of worsened symptomatology, and excruciating back pain. MRIs taken on May 13, 2008 noted a disc bulge at L3-4 which compressed the left neural foramen and disc and facet disease at L4-5 affecting the lateral recess.   On May 17, 2008, he was hospitalized with cauda equina syndrome secondary to extruded L3-4 herniated intravertebral disc fragment, and had surgery.  

The Veteran, prior to his death, argued that missed diagnoses and incorrect treatment or lack of treatment in the weeks prior to his surgery lead to his paralysis and the L3-4 intralaminar decompression with removal of herniated free disc fragment surgery.  See the August 2011 VA examiner's report, at 2; see also the statements from the appellant at a May 27, 2011 DRO hearing, page 8 (asserting that the Veteran's disability was due to neglect and the Veteran's doctor not diagnosing his problems or taking action to prevent paralysis).  At that DRO hearing, the Veteran's representative specified that the Veteran's contentions were "pre-surgical."  

The July 2016 VA opinion provider reviewed the Veteran's Computerized Patient Records System (CPRS) records and opined that the Veteran did not receive substandard care from the VA because he was correctly diagnosed promptly upon admission on May 17, 2008, had the indicated surgery the same day, did not have any unusual complications, and received appropriate postoperative care.  However, the July 2016 VA opinion provider did not have access to the electronic claims file, as directed in the Board's February 2016 remand.  As a result, the July 2016 VA opinion provider did not have access to the May 2011 DRO hearing transcript in which the Veteran reported that he was misdiagnosed and received improper treatment (or lack of treatment) from VA in the weeks leading up to the May 18, 2008 surgery.  Thus, the July 2016 VA opinion provider did not have the opportunity to consider the Veteran's lay testimony and did not address the medical question upon which the appellant's claim turns.  The July 2016 VA opinion provider also did not have access to the April 2015 representative's statement which details the course of April 2008 and May 2008 VA treatment claimed to have caused additional disability.  

As the July 2016 VA medical opinion does not comply with the Board's February 2016 remand directives, the Board finds a remand is required to obtain an addendum opinion that considers the entirety of the claims file and the Veteran's and appellants assertions.

The Board notes that to establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's disability. Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361 (c)(1) (2016).  As in this case, when compensation is claimed for the continuance or natural progress of a disease or injury for which the care or treatment was furnished (i.e., a claim of a failure to timely diagnose and properly treat a disease), the care, treatment, or examination furnished by VA cannot be said to have caused additional disability or death unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2); see also VAOPGCPREC 05-01 ("Disability or death due to a preexisting condition may be viewed as occurring as a result of the VA treatment or examination only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment which probably would have avoided the resulting disability or death."). 

The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries." Roberson v. Shinseki, 22 Vet. App. 358, 363(2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death."  Id. at 364-65.

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (stating that the Board is bound by precedent opinions of the VA's General Counsel).  The Board acknowledges that these elements were delineated by VA's General Counsel as part of the version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement, as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816   (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  As such, there has been no real change in the standard for these claims concerning a failure to diagnose and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as the present appeal.


Accordingly, the case is REMANDED for the following action:

1. Associate all available VISTA imaging records (to 
include a May 17, 2008 Informed Consent form) with 
the Veteran's file, as well as the results of the Veteran's May 9, 2008 MRI.  If such records are unavailable, this should be made clear.

2.  Arrange to obtain an addendum opinion from the July 2016 VA opinion provider, or another VA orthopedic spine surgeon or neurosurgeon at a VA facility other than the Houston VAMC if the July 2016 VA opinion provider is unavailable.  Provide the electronic claims file, to include a copy of this Remand, to the opinion provider to review and request that he or she opine as to the following:

a.) Based on a review of the relevant evidence of record, and especially medical records dated from April 20, 2008 through May 2008 showing complaints of back pain, numbness and observations of a herniated disc, did VA fail to diagnose or treat a preexisting condition that ultimately resulted in the Veteran's paralysis and the L3-4 intralaminar decompression with removal of herniated free disc fragment surgery?

b.) Given the progression of the Veteran's symptoms, should a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably have diagnosed the condition and rendered treatment?  

c.) Would the Veteran's paralysis probably have been avoided if proper diagnosis and treatment had been rendered?  Please comment on the Veteran's representative's April 20, 2015 suggestion that earlier disc repair surgery would have prevented paralysis.

The opinion provider's attention is directed to the Veteran's contention that missed diagnoses and incorrect treatment or lack of treatment in the weeks prior to his surgery lead to his paralysis and the L3-4 intralaminar decompression with removal of herniated free disc fragment surgery.  See the August 2011 VA examiner's report, at 2; see also the statements from the appellant at a May 27, 2011 DRO hearing, page 8 (asserting that the Veteran's disability was due to neglect and the Veteran's doctor not diagnosing his problems or taking action to prevent paralysis).  


A full and complete rationale for any stated opinion is required.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and provide the appellant and her representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

